262 F.2d 107
In the Matter of WM. J. BRAUN BUILD ERS, Inc., Bankrupt.Theodore R. SPILKA, Trustee, Appellant,v.Joseph F. RIST, Appellee.
No. 13619.
United States Court of Appeals Sixth Circuit.
Dec. 11, 1958.

Wells & Marks, Cleveland, Ohio, for appellant.
Lawrence & Bates, Cleveland, Ohio, for appellee.
Before MARTIN and MILLER, Circuit Judges, and GOURLEY, District Judge.
PER CURIAM.


1
In this bankruptcy proceeding the legal questions are:


2
Can a secured creditor act as one of the petitioning creditors in an involuntary proceeding, and


3
If he so acts, what part of the secured claim is lost?


4
The Referee and District Court answered a secured creditor may so act, and in so doing waives only $500 of his secured claim.


5
With this conclusion we agree.  No useful purpose can be gained by restating what has been so ably written by the most experienced and learned Referee in Bankruptcy as confirmed by Chief District Judge Paul Jones.


6
It is ordered that the judgment of the District Court be affirmed, for the reasons stated by Referee Friebolin in his opinion on Certificate of Review.